EXHIBIT 10.1


 
 
 
ASSIGNMENT AND ASSUMPTION AGREEMENT

 
This Assignment and Assumption Agreement (the "Assignment and Assumption
Agreement") is made and entered into as of April 20, 2016, by and among HWH
Lending, LLC, MILFAM I, L.P., and David S. Oros and Marla T. Oros (each an
"Assignor" and together the "Assignors"), and MVI Partners, LLC, an Ohio limited
liability company ("Assignee"), and Healthwarehouse.com, Inc., a Delaware
corporation (the "Company").


RECITALS:


A. The Assignors and the Assignee are parties to that certain Stock Purchase
Agreement dated as of April 20, 2016 (the "Purchase Agreement"), pursuant to
which Assignee has agreed to purchase certain shares of the Company's Series B
Preferred Stock owned by each Assignor; and


B. Pursuant to the Purchase Agreement, each Assignor has agreed to assign
certain rights to Assignee, and Assignee has agreed to assume certain
obligations of each Assignor, as set forth herein, and this Assignment and
Assumption Agreement is contemplated by Sections 3 and 8 of the Purchase
Agreement.


AGREEMENT:


NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged, the
parties do hereby agree as follows:


1. Capitalized Terms. Capitalized terms used but not defined herein shall have
the meanings for such terms that are set forth in the Purchase Agreement.


2. Assignment and Assumption. Effective as of the Closing, each Assignor,
severally and not jointly, hereby assigns, transfers and sets over (each, an
"Assignment") to Assignee all of such Assignor's right, title, benefit,
privileges and interest in and to, and all of each Assignor's restrictions,
obligations and liabilities in connection with, the Securities Purchase
Agreement and the Investor Rights Agreement.  Assignee hereby accepts the
Assignment and assumes and agrees to observe and perform all of the duties,
obligations, terms, restrictions, provisions and covenants of each Assignor to
be observed, performed, or discharged from and after the Closing in connection
with the Securities Purchase Agreement and the Investor Rights Agreement.


3. Terms of the Purchase Agreement. Each Assignor and the Assignee acknowledges
and agrees that the representations, warranties, covenants, and agreements
contained in the Purchase Agreement shall not be superseded hereby but shall
remain in full force and effect to the full extent provided therein. In the
event of any conflict or inconsistency between the terms of the Purchase
Agreement and the terms hereof, the terms of the Purchase Agreement shall
govern.
 
 
 
 
 
 
 
Page 1 of 3

--------------------------------------------------------------------------------

 
 
 

 
4.             Company Acknowledgment.  The Company acknowledges and agrees to
the Assignment.  As of the Closing, the Company agrees that the Assignee is and
may enforce its rights as an "Investor" under the Securities Purchase Agreement,
and that the Assignee is and may enforce its rights as an "Investor" and
"Holder" under the Investor Rights Agreement, and that the Shares purchased by
the Assignee from the Assignors are Registrable Securities as defined in the
Investor Rights Agreement.  The Company has received a copy of the Purchase
Agreement and acknowledges that such copy is sufficient notice of the transfer
of the Shares by the Assignors to the Assignee under Section 2.9 and 6.2 of the
Investor Rights Agreement.


5.             Further Actions. Each of the parties hereto covenants and agrees,
at its own expense, to execute and deliver, at the request of any other party
hereto, such further instruments of transfer and assignment and to take such
other action as such other party may reasonably request to more effectively
consummate the assignments and assumptions contemplated by this Assignment and
Assumption Agreement.


6.             Miscellaneous.


Governing Law.  This Agreement and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the State of Delaware, without
giving effect to principles of conflicts of law.
Counterparts; Originals.  This Agreement may be executed in one or more
counterparts and by PDF or facsimile, each of which shall be deemed an original
and all of which together shall constitute one instrument.
Successors and Assigns.  The terms of this Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective successors and
assigns.
Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, nor an acquiescence therein, nor a
waiver of or acquiescence in any similar breach or default thereafter occurring;
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring.  Any waiver,
permission, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing.  All remedies, either under this Agreement or by law or otherwise
afforded to any party, shall be cumulative and not alternative.
Transaction Expenses.  Each party shall be responsible for its own fees and
expenses related to the transactions contemplated by this Agreement.
 
 
 

 
Page 2 of 3

--------------------------------------------------------------------------------

 
 
 

 
IN WITNESS WHEREOF, the parties have executed this Assignment and Assumption
Agreement as of the date first above written.


ASSIGNOR
ASSIGNEE
   
HWH Lending, LLC
MVI Partners LLC,
           
By:  /s/  Gary
Singer                                                                
By: /s/   Joe
Heimbrock                                                              
               Gary Singer
               Joe Heimbrock
Its:         President
Its:        Managing Director
       
ASSIGNOR
COMPANY
   
MILFAM I, L.P.
Healthwarehouse.com, Inc.,
 
a Delaware corporation
   
By:        MILFAM LLC
 
Its:         General Partner
             
By: /s/    Lloyd I. Miller,
III                                                    
By: /s/   Lalit
Dhadphale                                                            
               Lloyd I. Miller, III
               Lalit Dhadphale
Its:         Manager
Its:         President
       
ASSIGNOR
             
  /s/        David S.
Oros                                                              
 
               David S. Oros
             
 /s/          Marla T.
Oros                                                            
 
                Marla T. Oros
 





 
 
 

 
Page 3 of 3

--------------------------------------------------------------------------------



 